Title: From James Madison to James Monroe, 10 November 1798
From: Madison, James
To: Monroe, James


Dear Sir
Novr. 10. 1798
You will have this from Mr. Reuben Chuning, who wishes to consult with you on the subject of your Housebuilding. He is one of the Workmen whom I recommended to you, and will I am persuaded justify all I have said in his favor. He has not yet put the last hand to my work, but will probably be ready as soon as you are for commencing yours. I have met with some mortifying delays in finishing off the last shaft of the Chimneys, and in setting about the plaistering Jobb. The prospect is at present flattering, and I shall lose no time in letting you know that we are ready to welcome Mrs. M. & yourself to our habitation. Be pleased both of you to accept the best of wishes in which Mrs. M. warmly joins me. Adieu Affey.
Js. Madison Jr.
